TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00287-CV


                     GEICO Advantage Insurance Company, Appellant

                                               v.

                                   Patricia Mihal, Appellee


              FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-20-001403, THE HONORABLE CATHERINE MAUZY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              The parties have filed an agreed motion to dismiss the appeal stating that they

have settled the underlying dispute and asking that we issue the mandate early. See Tex. R. App.

P. 18.1(c) (allowing mandate to issue early “if the parties so agree”). We grant the motion and

dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Smith

Dismissed

Filed: September 3, 2021